             Case 2:18-cv-00522-TLN-KJN Document 48 Filed 09/10/19 Page 1 of 2

 1   LAURA CLAUSON FERREE, Cal. Bar No. 258127
     JESSICA HILLER, Cal. Bar No. 308063
 2   CALIFORNIA RURAL LEGAL ASSISTANCE, INC.
     511 D Street
 3   Marysville, CA 95901
     Telephone: (530) 742-5191
 4   Facsimile: (530) 742-0491
     jhiller@crla.org
 5   lferree@crla.org
 6   NEIL A.F. POPOVIC, Cal. Bar No. 132403
     SNEHAL DESAI, Cal. Bar No. 309434
 7   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 8     Including Professional Corporations
     Four Embarcadero Center, 17th Floor
 9   San Francisco, California 94111-4109
     Telephone: (415) 434-9100
10   Facsimile: (415) 434-3947
     npopovic@sheppardmullin.com
11   sndesai@sheppardmullin.com
     dfong@sheppardmullin.com
12

13   Attorneys for Plaintiffs

14                                    IN THE UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF CALFORNIA
15

16
        JOYCE JEREMIAH, BETTY LANE,                  Case No.: 2:18-cv-00522-TLN-KJN
17      PAULINE FLACK, SARAH JUAREZ,
        BETH MARTIN, RIA HAGAN,                      PLAINTIFFS AND DEFENDANT SUTTER
18      ROBERT MCMULLIN II, ANDREW                   COUNTY’S NOTICE OF SETTLEMENT
        BLACKBURN, MICHAEL ROSE,
19      BARTON SHAFER,

20                Plaintiffs,

21                v.
                                                                      No. CVCM ’13 - 0222
22      SUTTER COUNTY, CITY OF YUBA
        CITY,
23
                  Defendants.
24

25
              Pursuant to Local Rule 160(a), Plaintiffs and the County of Sutter hereby notify the court
26
     of settlement between them. Dispositional documents will be filed concurrently herewith.
27

28
                                                                                                       1
     Jeremiah et al. v. Sutter County et al.
     Notice of Settlement
             Case 2:18-cv-00522-TLN-KJN Document 48 Filed 09/10/19 Page 2 of 2

 1   Pursuant to Local Rule 131(e), all signatories listed, and whose behalf the filing is submitted,

 2   concur in the filing’s content and have authorized the filing.

 3

 4
     Date: September 10, 2019                      CALIFORNIA RURAL LEGAL ASSISTANCE,
 5                                                 INC.
 6                                                 /s/ Laura Clauson Ferree
                                                   Laura Clauson Ferree
 7                                                 Attorney for Plaintiffs
 8                                                 SHEPPARD, MULLIN, RICHTER &
                                                   HAMPTON, LLP
 9
                                                   /s/ Neil A.F. Popović
10                                                 Neil A.F. Popović
                                                   Attorney for Plaintiffs
11

12   Date: September 6, 2019                       PORTER SCOTT

13                                                 /s/ John R. Whitefleet
                                                   John R. Whitefleet
14                                                 Attorney for Sutter County
15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                                                        2
     Jeremiah et al. v. Sutter County et al.
     Notice of Settlement
